NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      RICARDO RAMIREZ, Petitioner.

                         No. 1 CA-CR 19-0025 PRPC
                              FILED 7-16-2019


    Petition for Review from the Superior Court in Maricopa County
                        No. CR 2008-155341-001
                   The Honorable Mark H. Brain, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Maricopa County Attorney’s Office, Phoenix
By Andrea L. Kever
Counsel for Respondent

Ricardo Ramirez, Florence
Petitioner
                            STATE v. RAMIREZ
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Michael J. Brown, Judge Jon W. Thompson, and Judge
Kenton D. Jones delivered the decision of the Court.


PER CURIAM:

¶1            Petitioner Ricardo Ramirez seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s third
successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1 (App. 2011)
(petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            For the foregoing reasons, we grant review and deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2